DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on October 18, 2022 is acknowledged.

Claim Objections
Claim 4 objected to because of the following informalities:  
In regard to claim 4, on line 8, CIC is introduced by the acronym should be spelled out for the first instance in the claim set to state “cascaded integrator-comb”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (JP09-257843, machine translation provided as well as original document) in view of Aramaki (US Publication 2005/0246404).
In regard to claim 1, Okada et al. discloses a spectrum analyzer (title, paragraph 1) comprising: 
an analog-to-digital converter (ADC) for converting a bandwidth part (BWP) signal, which is at least one analog unit frequency band signal, into a digital data sample at a predetermined sample rate according to a span set by a user (figure 1 element 22 is the ADC [all descriptions are to figure 1, unless specified otherwise], paragraph 28 has a sampling rate which would have been set by a user/operator, also paragraphs 29 and 30 discloses how the sampling frequency of the signal going through the sample analyzer can be changed; also the analog signal input to the ADC would have at least one analog band to be converted and it was passed from a bandpass filter, so it would be part of a band); 
a digital sweep part for sweeping the data sample passed through the ADC while digitally decimating the data sample through decimation processing block (decimation is done by the digital filter 24 – paragraphs 29 and 30, which is controlled by the sweep controller 21, see also paragraph 27), and processing the swept data sample to increase a frequency sweep speed (paragraph 29, high speed processing is realized by changing the sampling frequency – to realize high speed processing the sampling frequency would mostly be increased and read on this limitation during those times of increase); and 
a control unit for controlling the digital sweep part according to various items input, set, and selected by the user to perform spectrum analysis (paragraph 38, see also 29 and 30, the frequency range designated by the main controller would have been set, input, and selected by a user of the system as the controller would have to be programmed) and output a result of the spectrum analysis (to the display 27, paragraph 38- see also paragraph 24).
	Okada et al. lacks specifically wherein the digital sweep part includes a two-stage cascaded structure.
	Aramaki discloses a digital filter that includes a cascaded decimation filter which has two stages (figure 1, first stage – 2, and second stage – 3, see also figure 2, and at least paragraphs 45-51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Okada et al. to include wherein the digital sweep element includes a two stage decimation cascaded structure as taught by Aramaki in order to be able to simply and accurately filter a signal with a third or higher order transfer function, which would increase the functionality of the system (paragraph 30).
	In regard to claim 2, Okada et al. discloses an RF processing part for RF-sweeping and outputting an input RF signal corresponding to at least one BWP signal according to the span set by the user (figure 1, DSP – 26 can be considered this as RF signals are what is being processed – see paragraph 2, which is related to the band pass that is input with the analysis set by the user as described above in claim 1).

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (JP09-257843, machine translation provided) in view of Aramaki (US Publication 2005/0246404) as applied to claim 1 above, and further in view of Mody et al. (US Publication 2018/0091336).
In regard to claim 3, Okada et al. as modified discloses an output for displaying a measurement result to allow the user to recognize the measurement result (display 27, see paragraphs 24 and 38), noting that Okada et al. includes a resolution bandwidth (the bandwith of band pass filter 6) as well as a VBW (in DSP 27 see paragraphs 32, 35, and 36), and a span (as discussed above in claim 1).
Okada et al. as modified lacks specifically an input user interface (UI) for receiving, from the user, a desired measurement item and various set values required for measuring the measurement item, including the span, a resolution bandwidth (RBW), and a video bandwidth (VBW); wherein the RF processing part, the ADC, the control unit, and the digital sweep part are configured together in a same main body, and the input UI and the output UI are mounted on a terminal separate from the main body to transmit and receive UI data to and from the main body through wireless communication.
Mody et al. discloses a portable spectrum analyzer including an input user interface (UI) for receiving, from the user, a desired measurement item and various set values required for measuring the measurement item (user interface described paragraphs 28, 94, and 113); including all the elements of the signal analyzer are configured together in a same main body (figure 1, 110), and the input UI and the output UI are mounted on a terminal separate from the main body (figure 1, 102) to transmit and receive UI data to and from the main body through wireless communication (i/o coupling 130 – see paragraphs 28 and 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Okada et al. to include the user interface to provide inputs as well as having the signal analyzer and the user interface separate to communicate wirelessly as taught by Mody et al. in order to provide a portable system that has more functionality in order to be more easily moved around and giving users the ability to use their phone as a controller (see abstract, figure 1).

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 4, the prior art does not teach or render obvious wherein the digital sweep part includes: a gate unit which functions to analyze a spectrum in synchronization with a desired signal section; and first and second decimation processing blocks respectively including first and second input buffers connected in the two-stage cascaded structure to store data used while sweeping frequencies, first and second direct digital synthesizers (DDS) configured by a numerically-controlled oscillator (NCO) to function as a local oscillator (LO) for generating a conversion frequency which is required for digital frequency sweep, and first and second CIC filters for reducing an amount of processing target data by performing decimation required for data processing which is suitable for a RBW set by the user in combination as claimed.
Claims 5-9 further limit claim 4, and would be considered allowable if claim 4 was rewritten in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lusky et al. (US Publication 2003/0185176) discloses noise analysis in a spectrum analyzer that uses a decimator after variable decimating stages.  Van Der Valk et al. (US Publication 2003/0177156) discloses a flexible decimator in which has both control and different paths for the signals as well as memory with in the decimator element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896